Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 1 of 27




                                UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                           IN ADMIRALTY

                                       CASE NO.: 1:20-CV-24975

  GEORGINA LINDSAY, on her own behalf and on behalf
  of all other similarly situated seafarers working aboard
  M/Y LIONESS V,
                                                                            CLASS ACTION
                   Plaintiffs,                                                 IN REM
  vs.

  M/Y LIONESS V, a 2006 Azimut Benetti motor yacht
  bearing IMO No. 1007990, Official No. 71291, her
  engines, tackle, rigging, boilers, apparel, appurtenances,
  dinghies, furniture, etc., in rem, and GLOBAL YACHT
  HOLDINGS LTD., a foreign corporation, as owner of the
  M/Y LIONESS V,

                   Defendants.                                       /

      SEAFARERS’ VERIFIED COMPLAINT TO ENFORCE PREFERRED MARITIME
       LIEN UNDER 46 U.S.C. § 31301(5)(D) FOR UNPAID WAGES AND PENALTIES,
               UNSEAWORTHINESS, AND MAINTENANCE AND CURE

             Plaintiff, GEORGINA LINDSAY, on her own behalf and on behalf of all other similarly

  situated crewmembers working aboard M/Y LIONESS V (hereinafter collectively referred to as

  “Plaintiffs”), hereby sues the Defendants and states as follows:

                                 PARTIES, JURISDICTION, AND VENUE

        1.         Pursuant to 46 U.S.C. § 31301(5)(D), this case involves a seafarers’ preferred

  maritime lien for unpaid wages of the crew of the M/Y LIONESS V, which is currently docked

  in the navigable waters of this District, but expected to depart by December 10, 2020.1



  1
   M/Y LIONESS V is at risk of fleeing the jurisdiction and leaving Plaintiffs without recourse to
  enforce their maritime lien for unpaid wages, penalties, and damages exceeding $743,000 and
  growing.
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 2 of 27




       2.        The crewmembers of the M/Y LIONESS V have not been paid their full earned

  and due wages since March 2020.

       3.        At all material times, Plaintiff, GEORGINA LINDSAY, was and is a citizen of

  the United Kingdom, employed as a seafarer aboard the M/Y LIONESS V.

       4.        Plaintiff, GEORGINA LINDSAY has not been paid the wages earned and due to

  her in an amount of approximately $25,000, and growing.

       5.        Plaintiffs bring this action under the special rule for seamen to sue for wages

  without security and prepayment of fees under 28 U.S.C. §1916.

       6.        Defendant M/Y LIONESS V, in rem (the “Vessel”), is a 2006 208-foot Azimut

  Benetti motor yacht bearing IMO No. 1007990, Official No. 71291, registered in the Marshall

  Islands.

       7.        The Vessel is currently docked in Miami, Florida, within this District, but

  expected to depart by December 10, 2020.

       8.        At all material times, and upon information and belief, Defendant GLOBAL

  YACHT HOLDINGS LTD., is a foreign corporation, organized and existing under the laws of

  the Marshall Islands.

       9.        This case is within this Court’s Admiralty and Maritime jurisdiction within the

  meaning of U.S. Const. Art. III § 2, 28 U.S.C. §1333, Fed. R. Civ. P. Rule 9(h), Supplemental

  Rule C and Local Admiralty Rule C.

       10.       Plaintiffs’ in rem claims—against the Vessel—arise under the General Maritime

  Law of the United States, and due to violations of the Seaman’s Wage Act (46 U.S.C. §§ 10313,

  10504), the Forced Labor Civil Remedy Statute (18 U.S.C. §1595), the Fair Labor Standards Act




                                                 2
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 3 of 27




  (29 U.S.C. §201), and under 46 U.S.C. §31301(5)(D) to enforce their preferred maritime lien for

  seafarers’ unpaid wages.

       11.       Plaintiffs also have in rem claims against the Vessel for unseaworthiness and for

  maintenance and cure under the General Maritime Law of the United States because the Vessel

  was not reasonably fit for its intended purpose and over 25 percent of the crewmembers has

  become ill with Covid-19 while working on board.

       12.       Plaintiffs’ actions in rem may be brought “[t]o enforce any maritime lien,” and

  need not be exclusive of any action brought in personam against the owner, possessor, or

  controller of the Vessel. Supplemental Rule C(1).

       13.       Plaintiffs’ in personam claims—against GLOBAL YACHT HOLDINGS LTD.,

  arise under the General Maritime Law of the United States, due to violations of the Seaman’s

  Wage Act (46 U.S.C. §§ 10313, 10504), the Forced Labor Civil Remedy Statute (18 U.S.C.

  §1595), the Fair Labor Standards Act (29 U.S.C. §201), the Jones Act, 46 U.S.C. § 30104, and

  the doctrines of unseaworthiness and maintenance and cure.

       14.       This matter is brought as a class action under Fed. R. Civ. P. 23(b). In the event

  that class status is not certified, then this matter is brought under the admiralty and maritime

  jurisdiction of this Court, the Seaman’s Wage Act (46 U.S.C. §§ 10313, 10504), and 18 U.S.C.

  §1595 (Forced Labor Civil Remedy Statute).

       15.        This Court has personal jurisdiction over Defendant GLOBAL YACHT

  HOLDINGS LTD., because of its systematic and continuous contact with the forum, particularly

  forcing the crew to work on the Vessel without pay on Florida’s navigable waters, violating the

  Seaman’s Wage Act, 46 U.S.C. §§ 10313, 10504 within the state of Florida, entering into a

  contract within the state of Florida, and committing tortious acts within the State of Florida.



                                                    3
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 4 of 27




       16.       Venue is proper in this forum because M/Y LIONESS V is located in Miami,

  Florida, within the waters of this District; and the maritime torts and breaches of the Plaintiffs’

  employment contracts giving rise to Plaintiffs’ claims and maritime lien occurred in this District.

                               FACTS COMMON TO ALL COUNTS

       17.       This action pertains to Defendants’ failure to pay seafarers’ wages, breach of

  contract, forced labor, failure to provide a safe and seaworthy Vessel, exposing the crew to

  Covid-19, and failure to provide maintenance and cure to Covid-19-positive seafarers.

       18.       At all material times, an employer-employee relationship existed between

  Defendants and Plaintiffs because Defendants controlled Plaintiffs’ work aboard the Vessel.

                 a. Plaintiff GEORGINA LINDSAY was employed by Defendants to work as a

                     seafarer in the capacity of Chief Officer (second-in-command) aboard the

                     Vessel.

       19.       Plaintiff GEORGINA LINDSAY and the class she seeks to represent worked

  aboard the Vessel, during the period from March 1, 2020 through the present, during which, by

  agreement, they earned daily wages for the work they performed as seafarers.

       20.       Despite working the aforesaid days, Plaintiffs were not paid their complete earned

  wages in accordance with their employment agreements.

       21.       Defendants’ failure to pay the Plaintiffs was a violation of law and the contracts

  of employment.

       22.       At all material times, Plaintiffs were “seamen” aboard the Vessel, as the term

  “seaman” is defined under the Jones Act, 46 U.S.C. § 30104, the Seaman’s Wage Act, 46 U.S.C.

  §§ 10313, 10504, and the General Maritime Law of the United States.




                                                   4
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 5 of 27




       23.       Seafarers are “emphatically the wards of the admiralty.” Harden v. Gordon, 11

  F.Cas. 480, 485 (C.C.D. Me. 1823) (No. 6,047) (Story, J.).

       24.       Plaintiffs are seafarers who worked aboard the Vessel, were vulnerable to the

  exploitation of Defendants, and were forced to continue working in unseaworthy conditions and

  without full wages since March 2020.

       25.       Defendants control the availability and terms of Plaintiffs’ employment, thereby

  widening the inequality in bargaining position between the Defendants and the seafarer Plaintiffs

  by refusing to pay full wages since March 2020 and forcing the Plaintiffs to continue to work on

  board the Vessel, in unseaworthy conditions, without full wages.

       26.       Claim is made for the continuing failure to pay the wages the crewmember

  Plaintiffs are earning going forward from the date of this action.

                                CLASS ACTION ALLEGATIONS

       27.       This action is brought by Plaintiff GEORGINA LINDSAY, on her own behalf

  and on behalf of all other similarly situated seafarers working aboard M/Y LIONESS V, under

  the provisions of Fed. R. Civ. P. 23(a) and 23(b)(3).

       28.       The proposed class is composed of seafarers who worked aboard the Vessel from

  March 1, 2020 through the present, and into the future for as long as the harm claimed herein

  continues, and who were and will be covered by the terms and conditions of their employment as

  agreed between the seafarers and the Defendants to be paid wages for their service as seafarers.

  Their wages continue to be unpaid.

       29.       At all material times, Plaintiffs have been forced to continue working aboard the

  Vessel without pay, subject to the unlawful withholding, delay, and nonpayment of their

  seafarers’ wages.



                                                   5
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 6 of 27




       30.       Plaintiffs have sustained lost wages and lost employment opportunities as a result

  of Defendants’ failure to pay the Plaintiffs’ seafarers’ wages, in breach of Plaintiffs’ employment

  contracts, and requiring Plaintiffs to work aboard the Vessel without pay.

       31.       At this time, it is estimated that there are 23 crewmembers with a preferred

  maritime lien for unpaid wages.

       32.       To date, at least 6 crewmembers have become infected with Covid-19 aboard the

  Vessel.

       33.       This is not an isolated incident of unpaid wages and forced labor under

  unseaworthy conditions. These seafarers all have a common preferred maritime lien against the

  same Vessel for unpaid crew wages under the same terms and conditions. Therefore, this action

  satisfies the requirements of Rule 23(a)(1).

       34.       There are questions of law and fact common to the class because all Plaintiffs are

  crewmembers who are owed unpaid wages for work performed as seafarers on the Vessel, and

  the relief sought is common to the entire class. The same misconduct on the part of Defendants

  caused the same or similar injury to each class member. All class members seek damages under

  the Seaman’s Wage Act (46 U.S.C. §§ 10313, 10504), the Forced Labor Civil Remedy Statute

  (18 U.S.C. §1595), the Fair Labor Standards Act (29 U.S.C. §201), the Jones Act, 46 U.S.C. §

  30104, and the General Maritime Law of the United States. Therefore, this action satisfies the

  requirements of Rule 23(a)(2).

       35.       The Plaintiffs’ claims are not only typical, but the same, for all members of the

  class, based upon Defendants’ failure to pay seafarers’ wages, breach of contract, forced labor,

  failure to provide a safe and seaworthy Vessel, exposing the crew to Covid-19, and failure to

  provide maintenance and cure to Covid-19-positive seafarers. Plaintiffs suffered the same injury,



                                                   6
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 7 of 27




  and their claims arise from the same events and practices and are based on the same legal

  theories. Therefore, this action satisfies the requirements of Rule 23(a)(3).

       36.       GEORGINA LINDSAY, as representative for the class, will fairly and adequately

  protect the interests of the class because she was employed as the Chief Officer on board the

  Vessel (second in command), and she shares standing with the rest of the class. There is no

  conflict between Plaintiff and other crewmembers of the class with respect to this action, or the

  relief sought. Plaintiffs are all seeking to recover their unpaid wages. Consequently, in pursuit

  of her own self-interest, GEORGINA LINDSAY will ardently litigate against Defendants,

  thereby advancing the cause of the class members.            Therefore, this action satisfies the

  requirements of Rule 23(a)(4).

       37.       Common issues predominate and can be determined on a class-wide basis

  regarding Defendants’ failure to pay seafarers’ wages, breach of contract, forced labor, failure to

  provide a safe and seaworthy Vessel, exposing the crew to Covid-19, and failure to provide

  maintenance and cure to Covid-19-positive seafarers.

       38.       Questions of law and fact common to all members of the class predominate over

  any questions affecting only individual members, including Defendants’ breach of the seafarer

  Plaintiffs’ employment agreements since March 2020; Defendants’ failure to pay full wages due

  their seafarers since March 2020 without sufficient cause, and whether Plaintiffs are entitled to

  the payment of these wages as well as penalties, punitive damages, and attorneys’ fees.

       39.       A class action is superior to other methods for the fair and efficient adjudication

  of this controversy because it is unlikely that individual Plaintiffs, all of which are foreign

  seafarers, who are owed thousands of dollars in unpaid wages, would be able to file separately

  due to financial hardship or lack of knowledge that a cause of action exists.



                                                   7
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 8 of 27




       40.       Additionally, a class action is a superior method of seeking relief because so

  many members of the class fear retaliation from Defendants with respect to their present and

  future employment.

       41.       Moreover, GEORGINA LINDSAY, as representative for the class, is not aware of

  any crewmembers who are interested in individually pursuing a separate action. The interests of

  justice will be served by resolving the common disputes of the class members (all crewmembers

  on the same Vessel) with Defendants in a single forum once the Vessel is arrested in the

  jurisdiction. Individual actions by individual crewmembers would not be cost effective. The

  class consists of a finite and identifiable number of crewmembers which will make the matter

  manageable as a class action and avoid piecemeal litigation. Therefore, this action satisfies the

  requirements of Rule 23(b)(3).

       42.       The amount of unpaid wages due Plaintiffs and the class as of the date of the

  filing of this Complaint is estimated to be approximately $371,814, and continues to increase

  daily and accrue compounded interest.

               COUNT I – WAGES AND PENALTIES 46 U.S.C. §§ 10313, 10504
                           AGAINST ALL DEFENDANTS

         Paragraphs one (1) through forty-two (42) are re-alleged and incorporated herein.

       43.       This is an in rem action to enforce seafarers’ preferred maritime lien for unpaid

  crew wages for Plaintiffs’ labor aboard the M/Y LIONESS V.

       44.       At all material times, Plaintiffs were employed as seafarers aboard the Vessel, as

  members of the crew, and duly performed their duties as crewmembers and accrued earned

  wages payable pursuant to contracts of employment with the Defendants. In addition, Plaintiffs

  were entitled to fringe benefits including, but not limited to, food, lodging, medical care,

  uniforms, vacation, and a free airline ticket home and back.


                                                  8
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 9 of 27




       45.         Plaintiffs made demands to Defendants for payment of all earned wages.

       46.         Notwithstanding Defendants’ obligations to the Plaintiffs, Defendants failed to

  pay full wages due to the Plaintiffs, in breach of the contracts of employment, and in violation of

  the general maritime law and the Seaman’s Wage Act (46 U.S.C. §§10313, 10504).

       47.         Defendants’ withholding of wages is unreasonable, arbitrary, willful and therefore

  without sufficient cause.

       48.         Under 46 U.S.C. §§10313, 10504, Plaintiffs are entitled to their earned wages,

  and two days’ wages for each day payment is delayed.

       49.         Seafarers asserting a maritime lien for unpaid wages can seize a vessel upon filing

  a complaint. Under U.S. maritime law, seamen’s wage liens are accorded “sacred” status:

            Seamen’s wages, ‘according to the favorite saying of Lord Stowell and of Mr.
            Justice Story, are sacred liens, and, as long as a plank of the ship remains, the
            sailor is entitled, against all other persons, to the proceeds as a security for his
            wages.’

  The John G. Stevens, 170 U.S. 113, 119 (1898) (emphasis added).

       50.         The creation of a maritime lien requires no judicial action; the lien is a right of the

  injured party which arises at the moment of the breach or tort and attaches to the res. See The

  Bold Boccleaugh, 7 Moo. PC 282, 13 Eng.Rep. 884 (1851); 7A Moore’s Fed.Prac. ¶ C.03

  (1983).

       51.         Defendants’ refusal to pay Plaintiffs’ wages, in violation of the Seaman’s Wage

  Act, creates a preferred maritime lien against the Vessel in rem for each seafarer who is owed

  unpaid wages.




                                                      9
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 10 of 27




         WHEREFORE, Plaintiffs respectfully request:

                a. That a Warrant for Arrest in rem issue against M/Y Lioness V and that all

                    persons claiming any interest therein may be cited to appear and answer the

                    matters aforesaid;

                b. That Plaintiffs be decreed to have a lien upon the in rem Defendant M/Y

                    Lioness V, and that such lien be foreclosed in accordance with law and

                    thereupon that the Vessel be condemned and sold in payment of the damages

                    suffered by Plaintiffs and others similarly situated;

                c. That judgment be entered in Plaintiffs’ favor for all damages, including

                    compensatory damages, punitive damages, wage penalties, court costs, pre-

                    and post-judgment interest, attorneys’ fees, and such other relief as the Court

                    deems just; and

                d. That Plaintiffs be permitted to bid this judgment against the Vessel at a U.S.

                    Marshal’s sale.

             COUNT II – BREACH OF CONTRACT AGAINST ALL DEFENDANTS

         Paragraphs one (1) through forty-two (42) are re-alleged and incorporated herein.

       52.      This is an in rem action to enforce seafarers’ preferred maritime lien for unpaid

  crew wages in breach of the Plaintiffs’ employment contracts with Defendants.

       53.      Under the General Maritime Law, Plaintiffs may bring both a Seaman’s Wage

  Act claim and a breach of contract claim . These two claims are not duplicative and the remedies

  of the two are not identical. See Brown v. Royal Caribbean Cruises, Ltd., No. 99-11774, 2000

  WL 34449703 *1, *9 (S.D.N.Y. Aug. 24, 2000).




                                                  10
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 11 of 27




       54.         At all material times, Plaintiffs were employed as seafarers aboard the Vessel, as

  members of the crew, and duly performed their duties as crewmembers and accrued earned

  wages payable pursuant to contracts of employment with the Defendants. In addition, Plaintiffs

  were entitled to fringe benefits including, but not limited to, food, lodging, medical care,

  uniforms, vacation, and a free airline ticket home and back.

       55.         Plaintiffs made demands to Defendants for payment of all earned wages.

       56.         Notwithstanding Defendants’ obligations to the Plaintiffs, Defendants failed to

  pay full wages due to the Plaintiffs, in breach of the contracts of employment, and in violation of

  the general maritime law of the United States.

       57.         Defendants’ withholding of wages is unreasonable, arbitrary, willful and therefore

  without sufficient cause.

       58.         Seafarers asserting a maritime lien for unpaid wages can seize a vessel upon filing

  a complaint. Under U.S. maritime law, seamen’s wage liens are accorded “sacred” status:

            Seamen’s wages, ‘according to the favorite saying of Lord Stowell and of Mr.
            Justice Story, are sacred liens, and, as long as a plank of the ship remains, the
            sailor is entitled, against all other persons, to the proceeds as a security for his
            wages.’

  The John G. Stevens, 170 U.S. 113, 119 (1898) (emphasis added).

       59.         The creation of a maritime lien requires no judicial action; the lien is a right of the

  injured party which arises at the moment of the breach or tort and attaches to the res. See The

  Bold Boccleaugh, 7 Moo. PC 282, 13 Eng.Rep. 884 (1851); 7A Moore’s Fed.Prac. ¶ C.03

  (1983).

       60.         Defendants’ refusal to pay Plaintiffs’ wages, in breach of the contracts of

  employment, creates a preferred maritime lien against the Vessel in rem for each seafarer who is

  owed unpaid wages.


                                                     11
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 12 of 27




         WHEREFORE, Plaintiffs respectfully request:

                 a. That a Warrant for Arrest in rem issue against M/Y Lioness V and that all

                    persons claiming any interest therein may be cited to appear and answer the

                    matters aforesaid;

                 b. That Plaintiffs be decreed to have a lien upon the in rem Defendant M/Y

                    Lioness V, and that such lien be foreclosed in accordance with law and

                    thereupon that the Vessel be condemned and sold in payment of the damages

                    suffered by Plaintiffs and others similarly situated;

                 c. That judgment be entered in Plaintiffs’ favor for all damages, including

                    compensatory damages, punitive damages, wage penalties, court costs, pre-

                    and post-judgment interest, attorneys’ fees, and such other relief as the Court

                    deems just; and

                 d. That Plaintiffs be permitted to bid this judgment against the Vessel at a U.S.

                    Marshal’s sale.

      COUNT III – FORCED LABOR 18 U.S.C. §1595 AGAINST ALL DEFENDANTS

         Paragraphs one (1) through forty-two (42) are re-alleged and incorporated herein.

       61.       This is an in rem action to enforce seafarers’ preferred maritime lien for unpaid

  crew wages and a civil remedy for forced labor aboard the Vessel without pay.

       62.       Pursuant to 18 U.S.C. §1595 (a) an individual who is a victim of “forced labor”

  and/or “peonage” may bring a civil action against the perpetrator (or whoever knowingly

  benefits, financially or by receiving anything of value from participation in a venture which that

  person knew or should have known has engaged in an act of forced labor and/or peonage) in an




                                                  12
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 13 of 27




  appropriate district court of the United States and may recover damages and reasonable

  attorney’s fees.

       63.       At all times material, Defendants controlled the availability and terms of

  Plaintiffs’ employment, refused to pay full wages, and forced Plaintiffs to continue to work on

  board the Vessel, in unseaworthy conditions, without full wages.

       64.       Plaintiffs are seafarers who worked aboard the Vessel, were vulnerable to the

  exploitation of Defendants, and were forced to continue working in unseaworthy conditions, and

  without full wages.

       65.       Defendants knowingly and deliberately deprived Plaintiffs of their full wages, but

  continued to require Plaintiffs to perform duties aboard the Vessel.

       66.       Defendants benefited financially by continuously forcing the Plaintiffs to work

  aboard the Vessel without pay, subject to the unlawful withholding, delay, and nonpayment of

  their seafarers’ wages. This is tantamount to forced labor and peonage.

       67.       Defendants intended to and coerced Plaintiffs to work without pay, subjecting

  them to involuntary servitude.

       68.       Defendants’ unlawful conduct intended for and caused Plaintiffs to believe that

  they had no alternative but to perform the forced labor.

       69.       Plaintiffs fear retaliation from Defendants with respect to their present and future

  employment.

       70.       Defendants knowingly derived substantial financial benefit by not paying the

  Plaintiffs their full wages since March 2020 and continue to derive a substantial financial benefit

  because the seafarers’ wages remain unpaid.




                                                  13
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 14 of 27




       71.         Seafarers asserting a maritime lien for unpaid wages can seize a vessel upon filing

  a complaint. Under U.S. maritime law, seamen’s wage liens are accorded “sacred” status:

            Seamen’s wages, ‘according to the favorite saying of Lord Stowell and of Mr.
            Justice Story, are sacred liens, and, as long as a plank of the ship remains, the
            sailor is entitled, against all other persons, to the proceeds as a security for his
            wages.’

  The John G. Stevens, 170 U.S. 113, 119 (1898) (emphasis added).

       72.         The creation of a maritime lien requires no judicial action; the lien is a right of the

  injured party which arises at the moment of the breach or tort and attaches to the res. See The

  Bold Boccleaugh, 7 Moo. PC 282, 13 Eng.Rep. 884 (1851); 7A Moore’s Fed.Prac. ¶ C.03

  (1983).

       73.         Defendants’ refusal to pay Plaintiffs’ wages renders the Plaintiffs victims of

  “forced labor” and/or “peonage” capable of recovering damages and reasonable attorney’s fees

  and creates a preferred maritime lien against the Vessel in rem for each seafarer who is owed

  unpaid wages.

            WHEREFORE, Plaintiffs respectfully request:

                   a. That a Warrant for Arrest in rem issue against M/Y Lioness V and that all

                       persons claiming any interest therein may be cited to appear and answer the

                       matters aforesaid;

                   b. That Plaintiffs be decreed to have a lien upon the in rem Defendant M/Y

                       Lioness V, and that such lien be foreclosed in accordance with law and

                       thereupon that the Vessel be condemned and sold in payment of the damages

                       suffered by Plaintiffs and others similarly situated;

                   c. That judgment be entered in Plaintiffs’ favor for all damages, including

                       compensatory damages, punitive damages, wage penalties, court costs, pre-


                                                     14
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 15 of 27




                     and post-judgment interest, attorneys’ fees, and such other relief as the Court

                     deems just; and

                 d. That Plaintiffs be permitted to bid this judgment against the Vessel at a U.S.

                     Marshal’s sale.

               COUNT IV – WAGES AND PENALTIES -29 U.S.C. §201 ET SEQ.
                            AGAINST ALL DEFENDANTS

         Paragraphs one (1) through forty-two (42) are re-alleged and incorporated herein.

       74.       This is an in rem action to enforce seafarers’ preferred maritime lien for unpaid

  crew wages in violation of the Fair Labor Standards Act (“FLSA”) 29 U.S.C. §201 et seq.

       75.       At all material times, Plaintiffs were employed as seafarers aboard the Vessel, as

  members of the crew, and duly performed their duties as crewmembers and accrued earned

  wages payable pursuant to contracts of employment with the Defendants. In addition, Plaintiffs

  were entitled to fringe benefits including, but not limited to, food, lodging, medical care,

  uniforms, vacation, and a free airline ticket home and back.

       76.       Plaintiffs made demands to Defendants for payment of all earned wages.

       77.       The FLSA requires wages to be paid regularly and on time.

       78.       Notwithstanding Defendants’ obligations to the Plaintiffs, Defendants failed to

  pay full wages due to the Plaintiffs, in breach of the contracts of employment, and in violation of

  the general maritime law and the FLSA 29 U.S.C. §201 et seq.

       79.       Under 29 U.S.C. §§206 and 216, Plaintiffs are thus entitled to judgment in their

  favor under these statutes in the amount of their unpaid wages, plus penalties equal to the amount

  of their unpaid wages, plus attorneys’ fees and costs.

       80.       Seafarers asserting a maritime lien for unpaid wages can seize a vessel upon filing

  a complaint. Under U.S. maritime law, seamen’s wage liens are accorded “sacred” status:


                                                  15
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 16 of 27




            Seamen’s wages, ‘according to the favorite saying of Lord Stowell and of Mr.
            Justice Story, are sacred liens, and, as long as a plank of the ship remains, the
            sailor is entitled, against all other persons, to the proceeds as a security for his
            wages.’

  The John G. Stevens, 170 U.S. 113, 119 (1898) (emphasis added).

       81.         The creation of a maritime lien requires no judicial action; the lien is a right of the

  injured party which arises at the moment of the breach or tort and attaches to the res. See The

  Bold Boccleaugh, 7 Moo. PC 282, 13 Eng.Rep. 884 (1851); 7A Moore’s Fed.Prac. ¶ C.03

  (1983).

       82.         Defendants’ refusal to pay Plaintiffs’ wages, in violation of the FLSA, entitles

  them to double damages (unpaid wages, plus penalties equal to that amount), plus attorneys’ fees

  and costs, thus creating a preferred maritime lien against the Vessel in rem for each seafarer who

  is owed unpaid wages.

            WHEREFORE, Plaintiffs respectfully request:

                   a. That a Warrant for Arrest in rem issue against M/Y Lioness V and that all

                       persons claiming any interest therein may be cited to appear and answer the

                       matters aforesaid;

                   b. That Plaintiffs be decreed to have a lien upon the in rem Defendant M/Y

                       Lioness V, and that such lien be foreclosed in accordance with law and

                       thereupon that the Vessel be condemned and sold in payment of the damages

                       suffered by Plaintiffs and others similarly situated;

                   c. That judgment be entered in Plaintiffs’ favor for all damages, including

                       compensatory damages, wage penalties, court costs, pre- and post-judgment

                       interest, attorneys’ fees, and such other relief as the Court deems just; and




                                                     16
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 17 of 27




                   d. That Plaintiffs be permitted to bid this judgment against the Vessel at a U.S.

                       Marshal’s sale.

             COUNT V – NEGLIGENCE UNDER THE JONES ACT 46 U.S.C. § 30104
                       AGAINST GLOBAL YACHT HOLDINGS LTD.

            Paragraphs one (1) through forty-two (42) are re-alleged and incorporated herein.

       83.         At all material times, Plaintiffs were employed by Defendant GLOBAL YACHT

  HOLDINGS LTD. as seafarers, and crewmembers in the service of the Vessel upon navigable

  waters.

       84.         The Jones Act provides a cause of action in negligence for “a seaman injured in

  the course of employment.” 46 U.S.C. § 30104.

       85.         GLOBAL YACHT HOLDINGS LTD. had a duty to provide Plaintiffs with a

  reasonably safe place to work.

       86.         The Vessel is required to comply with the International Safety Management Code

  (“ISM”), which mandates that foreign vessels departing from a United States jurisdiction on a

  voyage on the high seas develop a Safety Management System (“SMS”) that provides safeguards

  against all identified risks. 46 U.S.C. § 3202(a)(2)(B); 33 C.F.R. § 96.230(b).

       87.         GLOBAL YACHT HOLDINGS LTD. failed to conduct an adequate risk

  assessment for Covid-19 aboard the Vessel.

       88.         During the course and scope of their employment aboard the Vessel, Plaintiffs

  were exposed to Covid-19, and at least 6 crewmembers, including GEORGINA LINDSAY, have

  tested positive for Covid-19 and are suffering fever, body aches and pains, and the loss of the

  senses of smell and taste due to the illness.




                                                    17
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 18 of 27




       89.       Plaintiff GEORGINA LINDSAY and the other similarly situated seafarers who

  contracted Covid-19 became ill through exposure to Covid-19-infected outside guests who came

  on board the Vessel for gatherings and parties at GLOBAL YACHT HOLDINGS LTD.’s behest.

       90.       Plaintiffs are entitled to a reasonably safe place to work—including protection

  from Covid-19.

       91.       At least 6 crewmembers are known to have contracted Covid-19 to date, but all

  Plaintiffs continue to be exposed to the virus due to GLOBAL YACHT HOLDINGS LTD.’s

  failure to provide a safe workplace to its crewmembers assigned to work aboard the Vessel and

  protect them from Covid-19.

       92.       The danger and high rate of contagion of Covid-19 is well known, and GLOBAL

  YACHT HOLDINGS LTD. knew or should have known of the hazardous condition to which it

  was exposing the crew by allowing and inviting untested outside guests to come aboard the

  Vessel for parties and social gatherings without protective face gatherings and not practicing

  social distancing from the crew and each other.

       93.       Furthermore, GLOBAL YACHT HOLDINGS LTD. forced its crewmembers to

  work at the onboard parties and gatherings and entertain outside guests by serving them and

  waiting on them.

       94.       GLOBAL YACHT HOLDINGS LTD. failed to follow safety guidelines on board,

  such as timely quarantining infected crewmembers and practicing social distancing.

       95.       The dangerous conditions associated with Covid-19 include fever, dry cough,

  shortness of breath, pneumonia, acute respiratory distress syndrome (ARDS), septic shock,

  multi-organ failure, and the high fatality rate associated with contracting the virus.

       96.       The long term effects of Covid-19 are not fully known.



                                                    18
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 19 of 27




       97.      As a result of its careless conduct, GLOBAL YACHT HOLDINGS LTD. is not

  maintaining the Vessel in a reasonably safe condition, and instead negligently exposed, and

  continues to expose, its crew to Covid-19.

       98.      Plaintiff GEORGINA LINDSAY and the other similarly situated seafarers who

  contracted Covid-19 became ill due to the fault and negligence of GLOBAL YACHT

  HOLDINGS LTD., and/ or its agents, servants, and/or employees as follows:

             a. Failure to provide a reasonably safe place to work;

             b. Failure to maintain the Vessel in a reasonably safe condition;

             c. Manning the Vessel with insufficient crew;

             d. Failure to promulgate and enforce reasonable rules and regulations to ensure the

                health, safety, and welfare of the crew while engaged in the course of their

                employment on the Vessel;

             e. Failure to learn and apply proper quarantine principles to isolate infected crew;

             f. Failure to learn and apply common and well known social distancing guidelines

                on board the Vessel;

             g. Failure to investigate the hazards Plaintiffs were exposed to, take necessary steps

                to eliminate the hazards, minimize the hazards and/or warn of the hazard;

             h. Failure to implement the occupational safety and health provisions of the

                Maritime Labour Convention, 2006;

             i. Failure to promptly, properly, and adequately diagnose and treat the

                crewmembers infected with Covid-19 as it continued to develop, worsen, and

                spread; and/or

             j. Failure to take all reasonable precautions to prevent the injuries to Plaintiffs.



                                                   19
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 20 of 27




       99.       GLOBAL YACHT HOLDINGS LTD. knew of the foregoing conditions and did

  not correct them, or the conditions existed for a sufficient length of time so that GLOBAL

  YACHT HOLDINGS LTD. in the exercise of reasonable care should have learned of them and

  corrected them.

       100.      As a direct and proximate result of GLOBAL YACHT HOLDINGS LTD.’s

  negligence, Plaintiff GEORGINA LINDSAY and the other similarly situated seafarers who

  contracted Covid-19 were injured about their bodies and extremities, suffered physical pain and

  suffering, mental anguish, anxiety, fright, shock, loss of enjoyment of life, reasonable fear of

  developing future physical and medical problems, insecurity, aggravation of any previously

  existing condition, feelings of economic insecurity caused by the illness, inconvenience in the

  normal pursuits and pleasures of life, incurred medical expenses, lost wages, and their working

  ability and earning capacity have been impaired. The injuries are permanent and continuing in

  nature, and Plaintiffs will continue to suffer these losses and impairments in the future. In

  addition, Plaintiffs in the past and in the future have lost the fringe benefits that come with the

  job, including but not limited to found, free medical care, free uniforms, vacation, and a free

  airline ticket home and back.

         WHEREFORE, Plaintiffs demand judgment against Defendant GLOBAL YACHT

  HOLDINGS LTD. in personam together with all compensatory damages and other relief this

  Honorable Court deems just and proper.




                                                  20
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 21 of 27




     COUNT VI – UNSEAWORTHINESS UNDER THE GENERAL MARITIME LAW
                       AGAINST ALL DEFENDANTS

         Paragraphs one (1) through forty-two (42) are re-alleged and incorporated herein.

       101.      At all material times, Plaintiffs were employed as seafarers and crewmembers

  aboard the Vessel, upon navigable waters.

       102.      At all material times GLOBAL YACHT HOLDINGS LTD. owned, managed,

  operated, and/or controlled the Vessel to which the Plaintiffs were assigned to work as seafarers.

       103.      GLOBAL YACHT HOLDINGS LTD. had an absolute, non-delegable duty to

  provide Plaintiffs with a seaworthy Vessel.

       104.      As a result of the unseaworthiness of the Vessel, the Plaintiffs continue to be

  exposed to Covid-19 on board, and at least 6 crewmembers, including GEORGINA LINDSAY,

  have already tested positive and contracted Covid-19.

       105.      The Vessel’s unseaworthiness was a legal cause of injury and damage to Plaintiffs

  by reason of the following:

              a. The Vessel was not reasonably fit for its intended purpose;

              b. The Vessel did not have adequate manpower for the tasks being performed;

              c. The Vessel was unsafe and unfit due to conditions created by GLOBAL YACHT

                 HOLDINGS LTD., such as inviting outside guests for parties on board and

                 forcing the crew to wait on and serve these guests without face coverings and

                 social distancing; and/or

              d. The Vessel’s crew was not properly trained, instructed or supervised.

       106.      As a direct and proximate result of the Vessel’s unseaworthiness, the Plaintiffs

  were injured about their bodies and extremities, suffered physical pain and suffering, mental

  anguish, anxiety, fright, shock, loss of enjoyment of life, reasonable fear of developing future


                                                  21
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 22 of 27




  physical and medical problems, insecurity, aggravation of any previously existing condition,

  feelings of economic insecurity caused by the illness, inconvenience in the normal pursuits and

  pleasures of life, incurred medical expenses, lost wages, and their working ability and earning

  capacity have been impaired. The injuries are permanent and continuing in nature, and Plaintiffs

  will continue to suffer these losses and impairments in the future. In addition, Plaintiffs in the

  past and in the future have lost the fringe benefits that come with the job, including but not

  limited to found, free medical care, free uniforms, vacation, and a free airline ticket home and

  back.

          WHEREFORE, Plaintiffs respectfully request:

                 a. That a Warrant for Arrest in rem issue against M/Y Lioness V and that all

                     persons claiming any interest therein may be cited to appear and answer the

                     matters aforesaid;

                 b. That Plaintiffs be decreed to have a lien upon the in rem Defendant M/Y

                     Lioness V, and that such lien be foreclosed in accordance with law and

                     thereupon that the Vessel be condemned and sold in payment of the damages

                     suffered by Plaintiffs and others similarly situated;

                 c. That judgment be entered in Plaintiffs’ favor for all damages, including

                     compensatory damages, wage penalties, court costs, pre- and post-judgment

                     interest, attorneys’ fees, and such other relief as the Court deems just; and

                 d. That Plaintiffs be permitted to bid this judgment against the Vessel at a U.S.

                     Marshal’s sale.

            COUNT VII – FAILURE TO PROVIDE MAINTENANCE AND CURE
                            AGAINST ALL DEFENDANTS

          Paragraphs one (1) through forty-two (42) are re-alleged and incorporated herein.


                                                   22
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 23 of 27




         107.     Plaintiffs were injured while in the service of the Vessel upon navigable waters.

         108.     Under the General Maritime Law of the United States, Plaintiff GEORGINA

  LINDSAY and the other similarly situated seafarers who contracted Covid-19, are entitled to

  receive maintenance and cure until they are unequivocally declared to have reached maximum

  medical improvement (“MMI”).

         109.     Maintenance and cure is an ancient legal duty that obligates the employer to

  provide for a seafarer who becomes ill or injured in the service of the ship. See Vaughan v.

  Atkinson, 369 U.S. 527, 531 (1962). “Maintenance” includes a living allowance for food and

  lodging while “cure” refers to medical treatment. Atl. Sounding Co., Inc. v. Townsend, 557 U.S.

  404, 413 (2009).

         110.     This includes unearned wages (regular wages, overtime, vacation pay and tips),

  which were reasonably anticipated to the end of the contract or voyage, whichever is longer.

         111.     Defendants willfully and callously delayed, failed and refused to pay full

  maintenance for the crewmembers who have become ill and refused to provide them the level of

  cure they need so that Plaintiff GEORGINA LINDSAY and the other similarly situated seafarers

  who contracted Covid-19 have become obligated to pay the undersigned a reasonable attorneys’

  fee.

         112.     An MMI declaration must be unequivocal, and any doubts or controversy

  regarding whether or not the seafarer is at MMI must be resolved in favor of the seafarer.

         113.     Defendants’ failure to provide entire maintenance and cure to Plaintiff

  GEORGINA LINDSAY and the other similarly situated seafarers who contracted Covid-19 is

  willful, arbitrary, capricious, in violation of the law, and in callous disregard for seafarers’ rights.

  As such, Plaintiff GEORGINA LINDSAY and the other similarly situated seafarers who



                                                     23
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 24 of 27




  contracted Covid-19 would be entitled to attorneys’ fees under the General Maritime Law of the

  United States. Furthermore, Defendants unreasonably failed to provide Plaintiff GEORGINA

  LINDSAY and the other similarly situated seafarers who contracted Covid-19 with maintenance

  and cure which aggravated their condition and caused them to suffer additional compensatory

  damages, including but not limited to the aggravation of the illness, pain and suffering,

  reasonable fear of developing future medical problems, mental anguish, loss of enjoyment of life,

  feelings of economic insecurity as well as lost earnings or earning capacity, and medical and

  hospital expenses in the past and in the future.

         WHEREFORE, Plaintiff GEORGINA LINDSAY and the other similarly situated

  seafarers who contracted Covid-19 respectfully request:

                 a. That a Warrant for Arrest in rem issue against M/Y Lioness V and that all

                     persons claiming any interest therein may be cited to appear and answer the

                     matters aforesaid;

                 b. That Plaintiffs be decreed to have a lien upon the in rem Defendant M/Y

                     Lioness V, and that such lien be foreclosed in accordance with law and

                     thereupon that the Vessel be condemned and sold in payment of the damages

                     suffered by Plaintiffs and others similarly situated;

                 c. That judgment be entered in Plaintiffs’ favor for all damages, including

                     compensatory damages, punitive damages, wage penalties, court costs, pre-

                     and post-judgment interest, attorneys’ fees, and such other relief as the Court

                     deems just; and

                 d. That Plaintiffs be permitted to bid this judgment against the Vessel at a U.S.

                     Marshal’s sale.



                                                     24
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 25 of 27




  COUNT VIII – FAILURE TO TREAT AGAINST GLOBAL YACHT HOLDINGS LTD.

          Paragraphs one (1) through forty-two (42) are re-alleged and incorporated herein.

       114.      Plaintiff GEORGINA LINDSAY and the other similarly situated seafarers who

  contracted Covid-19 were employed by GLOBAL YACHT HOLDINGS LTD. as seafarers and

  crewmember aboard the Vessel on navigable waters.

       115.      It was GLOBAL YACHT HOLDINGS LTD.’s duty to provide Plaintiff

  GEORGINA LINDSAY and the other similarly situated seafarers who contracted Covid-19 with

  prompt, proper and adequate medical care when they became ill and required medical care.

       116.      GLOBAL YACHT HOLDINGS LTD. failed to provide prompt, proper, adequate,

  and complete medical care to GEORGINA LINDSAY and the other similarly situated seafarers

  who contracted Covid-19.

       117.      GLOBAL YACHT HOLDINGS LTD. negligently sent GEORGINA LINDSAY

  and the other similarly situated seafarers who contracted Covid-19 back to work after they

  reported symptoms without adequately determining the health risks of sending them back to

  work.

       118.      As a direct and proximate result of GLOBAL YACHT HOLDINGS LTD.’s

  failure, GEORGINA LINDSAY and the other similarly situated seafarers who contracted Covid-

  19 suffered additional pain and suffering, and their recovery has been needlessly prolonged. In

  addition, Plaintiff GEORGINA LINDSAY and the other similarly situated seafarers who

  contracted Covid-19 have been injured about their bodies and extremities, suffered physical pain

  and suffering, mental anguish, reasonable fear of developing future physical and medical

  problems, loss of enjoyment of life, impairment, inconvenience in the normal pursuits and

  pleasures of life, feelings of economic insecurity caused by the illness, aggravation of any



                                                  25
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 26 of 27




  previously existing conditions, incurred additional medical expenses in the care and treatment of

  the illness, suffered physical handicap, lost wages, income lost in the past, and their working

  ability and earning capacity have been impaired. The injuries and damages are permanent and

  continuing in nature, and they will suffer the losses and impairments in the future.

       119.      This Count is alleged separately from the Jones Act Negligence count. See, e.g.,

  Fitzgerald v. A.L. Burbank & Co., 451 F.2d 670, 679 (2d Cir. 1971) (“The maritime law has long

  imposed upon shipowners the duty to provide proper medical treatment for seamen . . . suffering

  injury in the service of the ship,” and violation of this duty is actionable under the Jones Act.).

  Accord Joyce v. Atlantic Ritchfield Co., 651 F.2d 676, 684 (10th Cir. 1981) (“If it is established

  that a breach of this duty has contributed in any manner to additional pain, disability or

  prolonged recovery, an action for damages may be brought under the Jones Act.”).

         WHEREFORE, Plaintiff GEORGINA LINDSAY and the other similarly situated

  seafarers who contracted Covid-19 demand judgment against Defendant GLOBAL YACHT

  HOLDINGS LTD. in personam together with all compensatory damages and other relief this

  Honorable Court deems just and proper.

  December 5, 2020

                                                        Respectfully submitted,

                                                        NOTARI LAW, P.A.
                                                        Attorney for Plaintiffs
                                                        1820 SW 14th Court
                                                        Fort Lauderdale, Florida 33312
                                                        Telephone: (954) 257-9028

                                                By:     /s/ Adria G. Notari
                                                        ADRIA G. NOTARI
                                                        Florida Bar No. 87272
                                                        E-mail: anotari@NotariLaw.com




                                                   26
Case 1:20-cv-24975-PCH Document 1 Entered on FLSD Docket 12/05/2020 Page 27 of 27




                                       27
